Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

In claim 31:
	Line 3 “includes a” has been changed to “includes a plurality of”
	Line 3 “screen element;” has been changed to “screen elements mounted on a plurality of subgrids;”

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen element configured to separate particulate solids based on particulate size, the screen element comprising: a single thermoplastic injection-molded piece having screen openings having a smallest dimension in a range from 40 µm to approximately 200 µm configured to thereby block particulates having sizes larger than the smallest dimension, wherein the single thermoplastic injection-molded piece has an open screening area in a range from approximately 10% to 16%.

Claim 8 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screening surface, comprising: a plurality of independent thermoplastic injection-molded screen elements secured to a support structure, wherein the screen elements are attached to the support structure via laser welding. 

Claim 23 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of manufacturing a screening surface, comprising: injection molding a plurality of thermoplastic screen elements; generating a support structure; and securing, using laser welding, the plurality of thermoplastic screen elements to the support structure. 

Claim 31 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of screening a material, comprising: attaching a screen assembly to a vibratory screening machine, wherein the screen assembly includes a plurality of thermoplastic injection molded screen elements mounted on a plurality of  subgrids; and screening the material using the screen assembly. 



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653